News Release TSX:RMX | NYSE.MKT:RBY May 8, 2014 Rubicon Minerals Announces Director Resignation Rubicon Minerals Corporation (TSX: RMX | NYSE-MKT: RBY) (“Rubicon” or the “Company”) announces that Chris Bradbrook has resigned from the Rubicon Board of Directors (the “Board”) effective May 6, 2014. Michael A. Lalonde, President and Chief Executive Officer of Rubicon, commented “Together with our Chairman, David W. Adamson, I wish to thank and recognize Chris, on behalf of the Board and the Company, for his significant contribution during a critical period of the Company’s growth. Rubicon has benefited from his expertise and knowledge during his tenure. Mr. Bradbrook has been a Director of Rubicon for almost 9 years, most recently serving as Lead Director. We wish him well in his future endeavours.” RUBICON MINERALS CORPORATION On behalf of the Board of Directors “Mike Lalonde” Michael A. Lalonde President and Chief Executive Officer PR14-6 For more information, contact Allan Candelario, Director of Investor Relations, Phone: +1 (866) 365-4706 E-mail: ir@rubiconminerals.com Rubicon Minerals Corporation | Suite 902–170 University Ave. | Toronto ON, CANADAM5H 3B3 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release
